	
	
	
	
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 EMILEE MCGOVERN,

                                Plaintiff,                    Docket No. 1:19-cv-1022

        - against -                                           JURY TRIAL DEMANDED


 POLITICO LLC

                                Defendant.


                                         COMPLAINT

       Plaintiff Emilee McGovern (“McGovern” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Politico LLC (“Politico” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Emma Gonzalez, an activist and advocate for gun control who

survived the Stoneman Douglas High School shooting in Florida, owned and registered by

McGovern, a professional photographer. Accordingly, McGovern seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
	
	
	
	
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and transacts business in New York and is registered with the New

York Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      McGovern is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 2025 SW 81

Way, Davie, Florida 33324.

       6.      Upon information and belief, Politico is a foreign limited liability company

organized and existing under the laws of the State of Delaware, with a place of business at 1000

Wilson Blvd, Arlington, VA 22209 and with an office in Brooklyn, New York. Upon

information and belief, Politico is registered with the New York State Department of

Corporations to do business in New York. At all times material hereto, Politico has owned and

operated a website at the URL: www.Politico.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      McGovern photographed Emma Gonzalez, an activist and advocate for gun

control who survived the Stoneman Douglas High School shooting in Florida (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      McGovern is the author of the Photograph and has at all times been the sole

owner of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-094-653.
	
	
	
	
       B.      Defendant’s Infringing Activities

       10.     In September/October 2018, Politico ran an article on the Website entitled

Introducing the Politico 50 Issue. See:

https://www.politico.com/magazine/story/2018/09/04/editors-note-politico-magazine-september-

october-2018-219615. The article featured the Photograph. A true and correct copy of the article

and a screenshot of the Photograph on the article is attached hereto as Exhibit B.

       11.     Politico did not license the Photograph from Plaintiff for its article, nor did

Politico have Plaintiff’s permission or consent to publish the Photograph on its Website

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     Politico infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Politico is not, and has never been, licensed

or otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by Politico have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
	
	
	
	
       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Politico be adjudged to have infringed upon Plaintiff’s copyrights

              in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

              gains or advantages of any kind attributable to Defendant’s infringement of

              Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 20, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
	
	
	
	
       By: /s/Richard Liebowitz
            Richard P. Liebowitz
       11 Sunrise Plaza, Suite 305
       Valley Stream, NY 11580
       Tel: (516) 233-1660
       RL@LiebowitzLawFirm.com

    Attorneys for Plaintiff Emilee McGovern




	
	
	
	
